DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ANTHONY BENEDETTO,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-1879

                          [August 31, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 91-2758CF10B and 96-18372CF10A.

  Anthony K. Benedetto, Lake Butler, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.